DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and a second coating of polyacrylamide, claims 1-4, 7-12 and 14  in the reply filed on  14 July 2022 is acknowledged.
Claims 16, 17 and 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the hydrogel-forming polymer".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/02980256A1( Aboushabana), which is listed in Applicant’s information disclosure statement.
Regarding claim 1, Aboushabana teaches a method for fracturing a geological formation comprises pumping an aqueous fracturing fluid containing self-suspending proppants into the formation ([0007]-[0008]), wherein the self-suspending proppant comprises a proppant substrate and a hydrogel forming polymer coating on the substrate ([0009] and [0013].
Aboushabana teaches examples of  the hydrogel forming polymer include unmodified starch and pre-gelatinized starch ([0030] and claims 5 and 17), which anticipates the claimed gelatinized non-extruder -derived neutral starch. 
  Regarding claim 4, Aboushabana teaches the coating is applied by contacting the proppant substrate particles with an aqueous alkaline coating composition containing the hydro-gel forming polymer and then drying the coated proppant so formed ([0031] and claim 13).
Regarding claim 7, Aboushabana teaches  the proppant particle substrate is pretreated with a reactive silane coupling agent ([0031]), which meets the claimed treating with an adhesion promoter. 
Regarding claim 11,  Aboushabana teaches the coating hydrogel polymer can be a blend of starches with other polymers, provided that the total amount of polysaccharide is at least 50 wt.% ([0030]). 

Claims 1-4, 7-8 and 12  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0371309A1 (Chan).
Regarding claim 1, Chan teaches a process pf fracturing a geological formation comprises pumping into the formation a fracturing fluid containing self suspending coated particles/proppants  and water ([0002], [0005], [0009]and [0048]), wherein the coated proppant comprises a core and a coating on the surface of the core ([0006]), wherein the coating comprises a biopolymer that is gelatinized  such as pregelatinized natural starch including cornstarch ([0006],[0055], [0059] and [0064]-[0065]), which meets the claimed neutral starch and hydrogel polymer. 
Regarding claims 2 and 3, Chan teaches that the proppant is exposed to water having a hardness of 20,000 ppm or more ([0006], [0007], [0009],[0042] and [0044]).
	Regarding claim 4, Chan teaches the coated proppant can be made by combining a biopolymer with a core to form a coating on the core ([0011]), wherein the biopolymer is gelatinized ([0055]), which includes gelatinized starch, and heating the coated particles to dry ([0099]-[0101]).
	Regarding claim 7,  Chan teaches an organsilane may be mixed  with the core of the proppant to promote adhesion ([0109]). 
Regarding claim 8,  Chan teaches the coated proppant may swell greater than 0.5X  in volume upon contact with a solution have a hardness  1 ppm to 150,000 ppm  or greater, for example, a calcium in an amount  of 80,000 ppm ([0042]). 
Regarding claim 12, Chan teaches the coating may comprise one or more layers which may be the same or different , and one or more coating layers including superabsorbent polymers  may overlie the base coating layer([0040]), wherein the superabsorbent polymer is a hydrogel-forming polymer ([0037]), which anticipates the claimed first and second coatings.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and  10 are  rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of US Patent 4632984 (Matsunaga).
The teachings of Chan are set forth above.
While teaching gelatinized starch and cornstarch ([0055] and [0064]),  Chan does not teach the instantly  claimed  the starch gelatinizing process. 
Matsunaga teaches a method of gelatinizing cornstarch comprise mixing 0.247 mol of cornstarch, water and 30ml of 5N NaOH, which is equivalent to  0.15 mol,  to gelatinize the cornstarch(col.4, line 65- col.5, line 4 and col.5, line 60-65) , thus a ratio of NaOH to starch of 0.15 to 0.247, i.e., about 0.6, which meets the claimed ratio. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to gelatinizing the cornstarch of Chan  with the method of Matsunaga. The rationale to do so would have been the teachings of Matsunaga that to do so would predictably provide gelatinized cornstarch (col.4, line 65- col.5, line 4 and col.5, line 60-65), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to gelatinize cornstarch. See MPEP 2143 (D).
Regarding claim 9,  Chan in view of Matsungana  teaches the same gelatinized cornstarch made by a substantially similar process.  One of ordinary skill in the art would have reasonable basis to expect that the gelatinized starch of Chan and Matsungana  would inherently  exhibit the claimed degree of substitution of total negative groups and positive groups. 

Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of US2014/0135237A1 (Villarreal).
The teachings of Chan are set forth above.
While teaching a hydrogel-forming superabsorbent polymer overcoating ([0037] and [0040]), Chan does not discloses the instantly claimed  polyacrylamide.
Villarreal teaches that hydrogel forming superabsorbent polymers including polyacrylamide can be applied to coat solid particles utilized in subterranean treatment including fracturing ([0017],[0020] and [0033]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize polyacrylamide of Villarreal as a superabsorbent coating material  in the method of Chan since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a hydrogel forming superabsorbent material for coating solid particles for subterranean treatment  applications (Villarreal, [0017],[0020] and [0033]).  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988)
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766